Citation Nr: 1451599	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  By that rating action, the RO, in part, denied service connection for the disabilities on appeal.  The Veteran appealed the RO's determination to the Board. 

In November 2012, the Veteran cancelled a Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

These matters were most recently before the Board in February 2014.  At that time, the Board, in part, remanded the matters on appeal to the RO for additional development; specifically, to have a VA clinician review the Veteran's medical history and provide an opinion as to the etiology of his currently diagnosed bilateral hearing loss disability and tinnitus.  A VA audiologist provided an opinion with an addendum in May and July 2014, respectively.  Thus, the requested development has been accomplished and the matters have returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service. 

2.  Bilateral hearing loss disability and tinnitus were not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking them to an incident of service origin, to include acoustic trauma.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

 Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters, issued by the RO in October 2008 and October 2009, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for hearing loss and tinnitus, respectively.  These letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in these letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini, supra. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment and personnel records, and VA treatment records, as well as those from the Social Security Administration.  Most recently, in February 2014, the Board remanded the claims for service connection for bilateral hearing loss disability and tinnitus to obtain an additional opinion addressing the etiology of these disabilities.  A VA audiologist provided the requested opinion in May 2014 with an addendum in July 2014.  Copies of the May and July 2014 opinion and addendum, respectively, are of record.  The findings contained in the above-cited VA opinion and addendum are adequate for VA adjudication purposes of the service connection claims decided herein.  The VA audiologist's opinions addressed the questions posed by the Board in its February 2014 remand directives and were supported with medical reasoning.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issues decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002)

II. Legal Criteria

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 `C.F.R. § 3.303(d).

 Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in July 1971.  See 38 C.F.R. §§ 3.307, 3.309.  More recently, sensorineural hearing loss has been diagnosed.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the record reflects that the Veteran has a bilateral sensorineural hearing loss disability, the theory of continuity of symptomatology applies to this claim. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 
Hearing loss criteria

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.


III. Merits Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that his bilateral hearing loss disability and tinnitus are the result of a grenade explosion during basic training at Fort Bliss, Texas.  (See October 2008 and September 2009 VA treatment and audiological examination reports, respectively).  He maintains that he had post-service occupational noise exposure as a rancher.  (See September 2009 VA examination report).  

The Board finds that the preponderance of the evidence of record is against the claims for service connection for a bilateral hearing loss disability and tinnitus because there is no nexus between these disabilities and military service.  The Board will discuss these claims conjunctively in its analysis below. 

The Veteran has a current diagnosis for a bilateral hearing loss disability that meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See April 2013 VA examination report reflecting that the Veteran had 50 decibels and higher in the left and right ears at 3000 and 4000 Hertz.)  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  A June 2011 VA examination report contains the Veteran's complaints of weekly tinnitus.  (See June 2011 VA examination report).  Thus, the Board finds that Hickson element number 1, evidence of current disabilities, has been met. 

Regarding Hickson element number 2, evidence of an-service disease or injury, 
the Veteran's service treatment records are devoid of any indication of a bilateral ear hearing loss disability and tinnitus.  Audiograms, performed at service entrance and separation in June 1969 and June 1971 do not show any significant threshold shift from 500 to 4000 Hertz in either ear.  In mid-July 1970, the Veteran received treatment for otitis externa of the right ear.  A June 1971 service discharge examination report reflects that the Veteran's ears were evaluated as "normal."  In the notes section of the report, the Veteran indicated that he was in the "[b]est kind of health."  On a Statement of Medical Condition, dated in mid-to-late July 1971, the Veteran related that there had not been any change in his medical condition.

Notwithstanding the foregoing, the Veteran has consistently and uniformly maintained in VA examinations throughout the appeal that his current bilateral  hearing loss disability and tinnitus are the result of a grenade explosion during basic training at Fort Bliss, Texas.   He had some post-service occupational noise exposure as a rancher.  The Veteran's DD 214 and service personnel records confirm that his military occupational specialty (MOS) was a wheel vehicle mechanic and that he had served his basic training at the above-cited military installation.  

The Board finds the Veteran's lay statements and testimony regarding the date of onset of his bilateral loss disability and tinnitus to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Given his consistent assertions of a grenade exposure during basic training at Fort Bliss and service personnel records confirming that his MOS was a wheel vehicle mechanic and that he had performed his basic training at the above-cited military installation, the Board finds that he was exposed to acoustic trauma from the above-cited incident and Hickson element number 2, evidence of an in-service injury, has been met.  38 U.S.C.A. § 1154(a).

Regarding Hickson element number 3, evidence of nexus between the post-service findings of a bilateral hearing loss disability and tinnitus to the Veteran's in-service acoustic trauma, the Board finds that the preponderance of the evidence is against this element of the claims.  The record contains competing VA medical opinions that are supportive of and against the claims respectively.

In an October 2008 opinion, a VA psychologist provided a statement in conjunction with the Veteran's claim for VA compensation for an unrelated psychiatric condition.  The VA psychologist, however, noted that the Veteran's hearing had been permanently injured as a result of a grenade explosion during basic training.  The VA psychologist opined, in part, that the Veteran's hearing loss was a result of "injuries" sustained during the military.  (See VA psychologist's October 2009 opinion).  The Board finds the VA psychologist's opinion to be of minimal probative value because he is not a specialty in ear diseases and did not provide any medical reasoning for his conclusory opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

In September 2009, June 2011 and April 2013, VA examiners provided opinions that are against the claims for service connection for a bilateral hearing loss disability and tinnitus.  The September 2009 VA examiner opined that the Veteran's current hearing loss was not caused by or a result of an in-service grenade explosion.  The VA examiner reasoned that the Veteran had normal hearing at enlistment and discharge.  (See September 2009 VA audio examination report).  

The Board finds the September 2009 VA examiner's opinion to be of minimal probative value in evaluating the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus because it violates Hensley by impermissibly relying on the fact that he did not have a hearing loss disability at service separation in finding no relationship between his current bilateral hearing loss and in-service noise exposure.  The September 2009 VA examiner did not provide any medical reasoning or explanation for her conclusion that because a hearing loss disability was not shown at service separation that there could not be a relationship between the Veteran's current bilateral hearing loss and tinnitus and the in-service grenade explosion.  Nieves, supra.

The Board also finds a June 2011 VA examiner's unfavorable opinion to be of minimal probative value in evaluating the Veteran's claim for service connection for tinnitus because the examiner did not take into account an accurate history of the Veteran's in-service acoustic trauma.  At the close of a June 2011 VA examination, the VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his in-service noise exposure "as a wheeled vehicle mechanic" during military service in the United States Army.  (See June 2011 VA examination report).  The June 2011 VA examiner explained that the Veteran's hearing was found to be well within normal limits at the time of his enlistment and separation and that there was not a significant threshold shift during that time.  Because the VA examiner did not take into account any consideration of the Veteran's reports of noise exposure from a grenade blast during basic training, the Board finds this opinion to be of minimal probative value in evaluating the Veteran's claim for service connection for tinnitus.  Nieves, supra.  

An April 2013 VA examiner also opined that it was less likely than not the Veteran's current hearing loss was related to service because his hearing was normal at service separation in June 1971.  As with the September 2009 VA examiner's opinion, the Board finds this opinion to violate Hensley by impermissibly relying on the fact that the Veteran did not have a hearing loss disability at service separation in finding no relationship between his current bilateral hearing loss and in-service noise exposure.  (See April 2013 VA audio examination report). 

In view of the inadequacies found in the above-cited VA examiners' opinions, the Board remanded the claims in February 2014 for another VA opinion.  In May and July 2014, a VA audiologist provided the requested opinion and addendum, respectively.  The VA audiologist opined that it was less likely than not that the Veteran's hearing loss was the result of military service or manifested within a year of service discharge.  In reaching her conclusion, the VA audiologist, while having noted that the Veteran's hearing was normal at service entrance and separation, referenced a September 2005 study by the Institute of Medicine (IOM).  The VA audiologist related that although definitive studies to address whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of the noise exposure had not been performed, based on the IOM's 2005 study, it was unlikely that such delayed effects occurred.  The VA audiologist also referenced a 2004 medical text, "Tinnitus Theory and Management," authored by J. S., Jr., M. D.  Dr. J. S., Jr. indicated that in the United States, as in other developed nations, most hearing loss developed gradually during middle or old age, without any identifiable cause or association other than advancing years.  

Thus, it was the VA audiologist's opinion that the Veteran's hearing loss was less likely than not caused by or a result of an event in service or had its onset within a year of service discharge, but was most consistent with a genetic/age-related hearing loss.  Regarding the etiology of the Veteran's tinnitus, the VA audiologist opined that it could not be determined with reasonable certainty based on available evidence in the record or scientific knowledge.  The VA audiologist explained that that there was no shift in the Veteran's hearing from service enlistment to separation that is consistent with tinnitus.  She related that his reports of tinnitus were likely related to post-service military events that caused the current hearing loss, as tinnitus was known to be a symptom of hearing loss.  (See May and July 2014 VA opinion and addendum, respectively). 

The Board finds the most competent and probative medical opinion evidence of record is the VA audiologist's May and July 2014 opinion and addendum, respectively, who, in great depth and detail, applying sound reasoning that relied on a thorough review of the record and utilization of the current medical research available, ruled out any possible nexus between the Veteran's diagnosed hearing loss and tinnitus and his military service noise exposure. 

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claims and they are denied. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

As discussed above, service connection may also be established by a continuity of symptomatology between chronic disorders, such as sensorineural hearing loss, and the Veteran's period of active military service.  Walker, supra.  As to any statements that the Veteran might proffer as to having had hearing loss since discharge from active military service in July 1971, the Board finds the reported history to be inaccurate.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as hearing loss, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board finds that the Veteran's reported history of having had hearing loss since active service inconsistent with the other evidence of record, namely an August 1971 VA examination report reflecting that the Veteran's ears were normal.  This report is devoid of any subjective complaints or clinical findings of hearing loss.  (See August 1971 VA examination report).  The Board finds the August 1971 examination probative evidence against the Veteran's claim because it was performed one (1) month after he was discharged from military service.  If the Veteran had been experiencing hearing loss during and after service, it would stand to reason that he would have reported these problems during the August 1971 VA examination.  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of any hearing loss since service discharge from active military service in July 1971 to lack credibility.

The Board readily acknowledges that the Veteran is competent to report that he has hearing loss and tinnitus.  There is, however, no indication that the Veteran is competent to etiologically link his currently diagnosed bilateral hearing loss for VA compensation purposes to his in-service acoustic trauma.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 



____________________________________________
BARBARA B. COPLEAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


